          Case 3:18-cv-01930-SI           Document 218       Filed 01/02/20      Page 1 of 5




                         IN THE l.JNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION- -~         -.




"1'illiam X Nietzche (solely as trustee for
KRME International Trust),
Et al.,                                                                9th Cir. Case#: 19-35876
                                                               U.S. Dist. Case#: 3:18-CV-01930

                 Plaintiff/Petitioner,
                                                               PLAINTIFF'S MOTION FOR HEARING
                                                               ON SUPERSEDE,\$ BOND




v.
FREEDOM MORTGAGE CORPORATION (FMC),
Et at,
                 Defendant(s)/Respondent(s)



             PLAINTIFF'S,MOTION FOR HEARING ON SUPERSEDEAS BOND

COivIBS NOW Plaintiffs, one of the people ofthis American Republic, to move this court of
record to enter an order scheduling a hearing for Plaintiffs supersedeas bond filed December 16,
2019, stating in support:

          1. On December 16, 20i9, Plaintiff's filed a supersedeas bond securing its right on
             appeal in the U.S. District Court for the District of Oregon Portland Division case
             #3:18-cv-01930.

          2. Plaintiffs seek approval of its supersedeas bond to stay 1he inferior state court FED
             action filed against Plaintiffs by Defendant Urban Housing Development LLC on
             November 19, 20I8.




               PLAINTIFF'S MOTTON FOR HEAR.ING ON SUPERSEDEAS BOND - Page 1 of2
            Case 3:18-cv-01930-SI              Document 218         Filed 01/02/20     Page 2 of 5




WHEREFORE, Plaintiffs move this court of record to enter an order scheduling a hearing for
Plaintiff's supersedeas bond filed December 16, 2019.

I affirm            abovesaid to be true and correct under pena!ties of perjury.
                                                                                     2020.
              ,;'




    By   ~?1~r1:;7:Z:t,r'A,,\;t (i,,4lI
   Julie 1!plll Metc'alfKinney
   [n 3'olb Proprio, In Proper Persona/
   Suij{credes,        Juris          j

                         as ,md•i-7''F.,,r
   In Solo Proprio, Tn Proper Persona,
   Sui Heredcs, Sui Juris [Pro seJ




                    PLAINTIFF'S MOTTON FOR HEARING ON SUPERSEDEAS BOND - Page 2 of 2
         Case 3:18-cv-01930-SI               Document 218          Filed 01/02/20         Page 3 of 5




                                    CERTIFICATE OF SERVICE

1, ~~.;.;;.;.;.;;..;....;.~::...::...:;...:::;;.:=_, certify under the penalty of perjury from without the "United
States" and :from within the ··United St1,1tes of America" a foreign sovereign pursuant 28 U.S.C. §
1746(1) and 28 U.S.C. §1605, that on),;~!.-,~.,,~1 l, Ii',_,? -z_z:,                       , I served the foregoing
documents via electronic service and/or U.S postaf service first-class mail:

     1. PLAINTIFF'S MOTION TO RECUSE JUDGE MICHAEL SIMON DATED JANUARY 2,
         2020

     2. AFFIDAVIT lN SUPPORT OF PLArNTIFPS MOTiON TO RECUSE JUDGE MICHAEL
        SIMON DATED JANUARY 2, 2020

    3. PLAINTIFF'S MOTION FOR HEARING ON SUPERSEDEAS BOND DATED JANUARY 1,
         2020


BY HAND:              MAIL: _ _ __,. ELECTRONIC SERVICE: ·'"i'-'"

To: UNITED STATES DISTRJCT COURT HOUSE
Court Clerk Mary Austad




To: lJNITED STATES DISTRICT COURT HOUSE
Judge Michael Simon



BY HAt"\!D: _ _ __, 1\'IAIL:_ __, ELECTRONIC SERVICE: : ;,: ~;~

To: FREEDOM HOME MORTGAGE CORPORATION
MORTGAGE ELECTRONIC REGISTRATION SYSTEM
Att. Nellie Barnard

2300 US Bancorp Tower
111 SW Fifth Ave- Portland, Oregon 97204



To: HSBC HOLDINGS PLC
HSBC FINANCE CORPORA noN
HSBC HOME EQUITY LOAN CORPORATION
BENEflClAL OREGON fNC
BENEFICIAL FINANCIAL l INC
Att. Meryl Hulteng, ---'' .=·'~~ . ~·'"···'-'-·--
                                                                          CERTIFICATE OF SERVICE Page 1 of 3
       Case 3:18-cv-01930-SI        Document 218   Filed 01/02/20                Page 4 of 5




Att_ Pilar French, Lane Powell PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204



To; MTGLQ INVESTORS, L.P.
Att. Kevin H. Kono

1300 SW 5TH Avenue, Suite 2400
Portland, OR 97201-5610

BY HAND:---"""" MAIL: _ _• ELECTRONIC SERVICE:            ........-=..c.o....-



To: US BANK NATIONAL ASSOCIATION
RUSHMORE LOAN MANAGEMENT SERVICES
MORTGAGE ELECTRONIC REGISTRATION SYSTEM
RAIN CITY CA PITAL OF OREGON LLC
Att. Tom Purcell

117 SW Taylor Street, Suite 200
Portland, Oregon 97204
BY HAND: _ _, MAIL:_ _, ELECTRONIC SERVICE:

To: URBAN HOUSING DEVELOPMENT
Roman Ozeruga
Att. Terrance l Slominski


7100 SW Hampton, Suite IO 1
Tigard, Oregon 97223

BY HM--0: _ __, MAIL: _ _ _...:,, ELECTRONIC SERVICE:

To: CLEAR RECON CORPORATION
Art. Peter Salmon

Steven W Pite, PRESIDENT
4375 Jutland Drive
San Diego, California, 92177

BY HAND: _ _ __, MAIL:~~:_;:,;:;_,ELECTRONIC SERVICE: _ __

To: BARRISTER SUPPORT
Terry Sheldon
11349 SW 60 th Avenue,
Portland, Oregon 97219


                                                       CERTIFICATE OF SERVlCE Page 2 of 3
           Case 3:18-cv-01930-SI                             Document 218    Filed 01/02/20               Page 5 of 5




                                                                        SERVICE: _ __

To: UNITED STATES CORPORATION COMPANY
William Barr
950 Pennsylvania Ave, NW
Washington D.C.20530

BY HAND: _ _ __, MAIL:_ _,ELECTRONIC SERVICE: ___;,,,______

To: STATE OF OREGON CORPORATION
Att. Nathaniel Aggrey, AAG

1162 Court St, NE
Salem, Oregon 97301

BY HAND: _ _ _ _, MAIL: _ _,ELECTRONIC SERVICE:

To: GOLDMAl'\J SACHS GROUP INC
AtL Anthony Todaro

70 l Fifth A venue, Suite 6900
Seattle, Washington 98104

BY HAND: _ _ _ _ , lVLAIL: _ _,ELECTRONIC SERVICE: -'"'·"'';,."

To: Mark K. Passanante
Terrance Slominski
Att Andrew Weiner

1000 SW Broadway, Twentieth floor
Portland, Oregon 97205
                               I'

                         ,,/t.l>l!   T
                                     '

                                         "t.   l:,.l'?~t:?
PRINT NAME
                                                                                                    .
                                                                                         datedtj,:,"'·"""'·'•---')'   "l,
SlGNA TURE                                                                                                     r
ALL RIGHTS RESERVED, DROIT.
Signature made parallel to UCC 1-308. 2-211, 2-213
UCC §2-21 l Legal Recognition of electronic contracts, records, and signatures; {t) A record or signature may not be denied legal
effect or enforceability solely because it is in electronic frnn1. UCC § 2-213 Electronic communication (l) lf the receipt of an
dec1mnic communication has a legal cffec1, it has that effect even ff no individual is a\vare of its receipL




                                                                                    CERTIFICATE OF SERVICE Page 3 of 3
